Citation Nr: 1207901	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from February 1957 to October 1957.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2004 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his hearing before the Board in September 2011, the Veteran testified that he had been receiving benefits from the Social Security Administration (SSA) based on disability.  A review of the claims file suggests that the Veteran has in fact been receiving SSA since the early 1960s, following a back injury.  The Board has combed through the Veteran's already massive file, but has found no indication that SSA records have ever been sought.  Accordingly, SSA records should be sought. 38 C.F.R. § 3.159(c)(2). 

Additionally, in cases, as here, in which a veteran is seeking to reopen a previously denied claim, the Court has held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

Here, the Veteran was sent letters in December 2003 and again in February 2004, which notified him that his claim for PTSD had been denied in December 1991 and that his claim for his neck condition had been denied in January 1965.  While these statements are correct in that the Veteran's claims were denied at those times, neither decision is considered to be the most recent prior final denial, and the Board is only required to give consideration to the evidence received since the last final disallowance of the claim, albeit in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Here, the Veteran's claim for service connection for PTSD was most recently denied by the Board in June 2003 and his claim for service connection for a neck disability was most recently denied by an October 1996 rating decision.  The Veteran should therefore be informed that his neck claim was denied because the evidence did not show that a current neck disability had not been shown to be the result of his time in military service.  Likewise, the Veteran should be informed that his claim for PTSD was denied because the evidence of record did not corroborate a reported stressor upon which to base a diagnosis of PTSD.

Additionally, during the pendency of the Veteran's claim, the regulations regarding establishing the criteria for service connection for PTSD were revised.  While the Board at this time makes no indication, or even suggestion, that those regulations are applicable to the Veteran's claim, out of an abundance of caution and in recognition of the fact that this claim is being remanded for other reasons, he should be apprised of the changes to 38 C.F.R. § 3.304(f) that were made effective in July 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to reopen the claims for service connection for PTSD and for a neck disability (in light of the bases for the prior denials of the claims in the June 2003 Board decision and the October 1996 rating decision respectively).  This letter should also advise him of what is needed to establish the underlying claims for service connection; and should specifically inform the Veteran that his neck claim was denied because the evidence did not show that a current neck disability had resulted from of his time in military service and that his claim for PTSD was denied because the evidence of record did not corroborate a reported stressor upon which to base a diagnosis of PTSD.

2.  Provide the Veteran with notice of the revised 38 C.F.R. § 3.304(f) governing PTSD which became effective in 2010.  

3.  Request from the Social Security Administration the records pertinent to the Veteran's award of Social Security disability benefits dating from the 1960s, including any administrative decisions and any medical records relied upon.  A negative response should be requested if no records are available; and if no records are available, the Veteran should be apprised of this fact.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


